Citation Nr: 0608592	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-12 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disability, 
including coronary artery disease, and status post coronary 
artery bypass graft.

WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Katherine King-Walker




INTRODUCTION

The veteran served on active duty from January 1970 to June 
1971.  This case comes to the Board of Veteran's Appeals 
(Board) from a September 2003 rating decision, which denied 
service connection.  In his September 2003 notice of 
disagreement, the veteran asserted that he was exposed to 
asbestos while in the military and that this exposure was the 
cause of his heart problems.  In a June 2004 rating decision, 
the RO denied service connection for asbestosis.  The veteran 
did not appeal this decision.

FINDING OF FACT

The evidence fails to indicate that the veteran's heart 
disability was incurred in or aggravated by his active 
military service.

CONCLUSION OF LAW

The criteria for service connection for a heart disability 
are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 1153 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303,  3.304, 3.306, 3.307, 3.309, 3.310  (2005)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claim for service connection 

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110.   Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through application of statutory presumptions, 38 C.F.R. § 
3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).

Chronic diseases, including hypertension and arteriosclerosis 
may be presumed to have been incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Over the course of this claim, the veteran has asserted that 
his current heart disability is related to his military 
service.  Specifically, on his VA Form 9, he stated that he 
came in the military with problems of being tired all the 
time, and that it got worse while in the military.  
Additionally, in his notice of disagreement, he asserted that 
he was exposed to asbestos while in the military and that 
this exposure was the cause of his heart problems.

Service medical records are negative for treatment or 
diagnosis of heart or heart related diseases, or treatment 
for tiredness.  Neither the entrance or separation 
examinations make mention of any coronary problems or 
complaints of tiredness.

The veteran was first treated for heart problems in 1997 
(more than 20 years after separation form the military) when 
he suffered a myocardial infarction, and subsequently 
underwent a coronary artery bypass graft.  The evidence 
reflects that the veteran has since been continuously treated 
for coronary problems.  Although the evidence reflects that 
the veteran suffers from a heart disability, it simply fails 
to show that the veteran's current heart disability was 
present during service or in the first year post service, and 
fails to relate his current heart disability to his active 
duty service, including to any asbestos exposure as may have 
occurred in service.   

Despite the veteran's contentions that his current heart 
disability is related to service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2. Vet. App. 492 
(1992).  Thus, the preponderance of the evidence is against 
finding that the veteran's current heart disability is 
related to his active duty military service and service 
connection is denied.


II. Duty to notify and assist

Applicable law imposes certain notice requirements on VA upon 
receipt of a claim for benefits.  These include: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim, (2) inform the 
claimant about the information and evidence that VA will seek 
to provide, (3) inform the claimant about the information and 
evidence the claimant is expected to provide, and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  In a 
September 2004 letter, the veteran was provided notice 
regarding these four elements, and the matter was re-
adjudicated as expressed in an October 2005 supplemental 
statement of the case.  More recently, it has been determined 
in Court that proper notice also should include information 
regarding (a) the evidence necessary to establish a 
disability rating and (b), the effective date for any 
disability evaluation awarded.  Notice regarding (a) and (b) 
was not provided to the veteran, but the Board finds no 
prejudice in proceeding with the issuance of a final decision 
because as concluded above, the preponderance of the evidence 
is against the veteran's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant private 
treatment records.  There are no indications that relevant 
records exist that have not been obtained.  VA has satisfied 
its duties to notify and assist and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.  App. 540, 546 (1991).

ORDER

Service connection for a heart disability, including coronary 
artery disease, and status post coronary artery bypass graft 
is denied.


	                        

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


